Opinion by
Judge Rogers,
Charles Fekete has appealed an order of the Civil Service Commission (Commission) affirming the ac*315tion of the Pennsylvania Department of Transportation (PennDOT), fnrlonghing him from his employment with the Department.
The facts of this case are as follows: Fekete held the Civil Service classification of Construction Inspector Supervisor I (CIS I) and worked in Highway District 5-0. PennDOT determined that District 5-0 was overstaffed with persons classified CIS III. Richard Sanders, a CIS III, was told that he would be furloughed unless he took a voluntary demotion to CIS II. Sanders took demotion and displaced one Nicholas Mondero, a CIS II. Mondero in turn took a voluntary demotion to CIS I displacing Fekete.
Fekete says that his furlough was unlawful because Section 706 of the Civil Service Act,1 71 P.S. §741.706, authorizes demotions only to vacant positions. In Frantz v. Department of Transportation, 33 Pa. Commonwealth Ct. 307, A.2d (1978), where the circumstances were materially identical to those here, we held on considerations there fully explained that the furlough was improper.
Accordingly, we enter the following:
Order
And Now, this 17th day of January, 1978, the order of the State Civil Service Commission, dated December 22, 1976, is set aside and Charles Fekete is ordered reinstated to his position of Construction Inspector Supervisor I with the Department of Transportation as of March 31, 1976, the effective date of his furlough.

 Act of August 5, 1941, P.L. 752, as amended.